Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Amendment filed May 3, 2022.

3.	Claims 1, 11, and 20 have been amended.

4.	Claims 1-20 have been examined and are pending with this action.


Allowable Subject Matter
5.	Claims 1-20 are allowable over prior art of record in light of applicants’ amendments and arguments presented in Amendment filed May 3, 2022.

6.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “deploy a first instance of a service in a distributed computing environment using a definition file configured for deploying instances of the service; receive metrics information describing resource usage by the first instance of the service in the distributed computing environment; determine a quality-of-service (QoS) constraint for the service; and subsequent to receiving the metrics information and determining the QoS constraint: automatically modify the definition file based on the metrics information and the QoS constraint; and deploy a second instance of the service in the distributed computing environment using the modified definition file, the second instance being configured to more closely satisfy the QoS constraint than the first instance as a result of the modification to the definition file” as recited in independent claims 1, 11, and 20.
Specifically, prior art fails to disclose, teach, or suggest, the combination teaching of within “a distributed computing environment”, deploying “a first instance of a service… using a definition file configured for deploying instances of the service”, then “subsequent to receiving the metrics information and determining the QoS constraint”, “automatically modify the definition file based on” the received metrics information and the determined QoS constraint, such that a “a second instance of the service in the distributed computing environment” is deployed “using the modified definition file”, wherein the second instance is configured to more “closely satisfy the QoS constraint than the first instance as a result of the modification to the definition file”.  For at least theses reasons above, claims 1-20 are allowable.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Won/Primary Examiner, Art Unit 2443